Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction to Species A, B and C in Petition 4-16-20, which was granted in 6-2-20.  Therefore, the restriction to Species A, B & C in 3-15-19 is hereby withdrawn, and all withdrawn claims (e.g., claims 2, 7-8, 20, 23, 25 & 28) in Species A (e.g., claims 2, 8, 20, 23, 25 & 28) & C (e.g., claim 7) are now rejoined to Species B. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-3-20 was filed after the mailing date of the Non-Final Rejection on 8-25-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 1-2, 5-7, 19-21, 24-25, 32 & 34-35 are allowable because the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent claim 1. 
A method, comprising: 
sending toward one or more idle-mode user equipment camped on a cell an indication in a system information block for a set of priorities that this corresponding set of priorities should remain inactive until a paging message is received; and 
sending a paging message toward the one or more idle-mode user equipment camped on the cell, wherein the paging message is configured to cause the one or more idle-mode user equipment to modify, at least using the set of priorities, at least one of current cell selection priorities or current carrier selection priorities and to camp on a cell according to the modification.  

Independent claim 19. 
A method, comprising: 
for a user equipment in idle mode and camped on a current cell, receiving an indication in a system information block for a set of priorities that this corresponding set of priorities should remain inactive until a paging message is received;  
receiving the paging message indicating the user equipment should modify at least one of current cell selection priorities or current carrier selection priorities; 
modifying, at least using the set of priorities, the at least one of the current cell selection priorities or current carrier selection priorities; and camping on a selected cell according to the modification.  


Independent claim 24. 
An apparatus comprising: 
one or more processors one or more memories including computer program code, the one or more memories and the computer program code configured, with the one or more processors, to cause the apparatus to perform: 
for a user equipment in idle mode and camped on a current cell, receiving an indication in a system information block for a set of priorities that this corresponding set of priorities should remain inactive until a paging message is received; 
receiving the paging message indicating the user equipment should modify at least one of current cell selection priorities or current carrier selection priorities; 
modifying, at least using the set of priorities, the at least one of the current cell selection priorities or current carrier selection priorities; and camping on a selected cell according to the modification.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US 2015/0237566 A1) discloses a method and apparatus for receiving extended access barring (EAB) parameters in a wireless communication system is provided. A user equipment (UE) receives an EAB parameter, and receives an EAB parameter modification. The received EAB parameter is invalidated upon receiving the EAB parameter modification. The UE also waits for applying EAB until modified EAB parameter is received, and receives the modified EAB parameter {Figs.9-10}.
Kim (9,253,710 B2) discloses a method for controlling delay tolerant access of a Machine-Type Communication (MTC) device based on a backoff mechanism is provided. The method includes receiving, at a terminal, a paging message including an access barring information update indicator from a base station, and receiving a System Information Block (SIB) including updated access barring information, the SIB being .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464